On Rehearing.
This case was tried a first time by a jury, and a second time by the judge without a jury. The judgment on the first trial was set aside by this court because of informalities. On the second trial the case was submitted on the evidence which had been taken on the first trial. In setting aside the judgment, this court left open the question of which side should pay the costs of the first trial. This was one of the questions in the case on the original hearing on the present appeal, but was so completely overshadowed by tbe main question that this court, overburdened with cases as it is working under pressure all the time, as unfortunately it must do, overlooked it. And, again, from the same cause of unavoidable hastiness in despatching the cases, the court intending to affirm the decision in favor of plaintiff, overlooked the fact that the amount allowed by the judge was less than that which had been allowed by the jury, and inadvertently affirmed the judgment without amendment.
On the question of amount of judgment, a rehearing was granted merely for the purpose of rectifying this inadvertence. There *59was no idea tliat further argument might lead the court to allow a smaller amount than that fixed by the verdict of the jury, for the matter had been very fully discussed in consultation and a larger amount had not been fixed upon simply because no distinct reason could be found why the figures adopted by the jury should be increased.
[9,10] The question of liability for costs has now had full consideration. The reason why the former judgment was set’ aside was that there had been irregularity in impaneling the jury. The legal situation stands, therefore, as if this jury had not served, and hence the costs of it should not be thrown upon defendant, who did not ask for it and was not responsible for its being called. All the costs incident to the jury on the first trial must therefore be borne by plaintiff. Plaintiff’s learned counsel suggest that the irregularity in question resulted from an error of the judge, and that therefore plaintiff should not be mulct in these costs; that plaintiff should not suffer for a fault of the judge; that, therefore, if the costs are not to be thrown upon defendant, they ought to be put upon the parish of Caddo. A very obvious answer to that suggestion is that the judge is not the agent of the parish of Caddo, but is one of the instrumentalities of the state government, and that the parish of Caddo is no party to the suit, and therefore cannot be condemned to anything in it.
[11] All the other costs of the lower court in the first trial except those of entering judgment and taking appeal may be considered as having been incurred in the trial of the case, since on the second trial the case was taken up where the verdict of the jury had left it. They are therefore the costs of the case, and the defendant should bear them. The cost of entering judgment on the verdict of the jury and those incident to the taking and perfecting of the first appeal must be borne by plaintiff.
It is therefore ordered, adjudged and decreed that plaintiff, Augusta Bradley, have judgment against the Shreveport Gas, Electric Light & Power Company, and the Southwestern Gas & Electric Company in solido,, in the sum of $8,647, with legal interest from judicial demand; and that the defendant pay all costs of this suit except those incident to the jury on the first trial of this case from the time of the summons and impaneling of the jury to the time of its discharge and those incident to the rendition of judgment and the taking and perfecting of appeal on the said first trial.
O’NIELL, J., dissents from that part of the decree allowing interest from judicial demand instead of from date of the judgment; and otherwise concurs.